         Case 8:08-cr-00044-DKC Document 79 Filed 04/07/21 Page 1 of 4


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                        :
UNITED STATES OF AMERICA
                                        :

        v.                              :          Criminal No. DKC 08-0044

                                        :
SHAMANE WALTER JAMES
                                        :

                            MEMORANDUM OPINION

        Shamane James is currently serving an overall sentence of 25

years    imprisonment,     consisting       of   240   months   on   count   one

(possession with intent to distribute 50 grams or more of crack),

concurrent terms of 210 months on counts two (possession with

intent to distribute 500 grams or more of cocaine) and five

(distribution of cocaine base), a concurrent term of 120 months on

count four (felon in possession of firearm), and a consecutive

term of 60 months on count three (possession of a firearm in

furtherance of a drug-trafficking offense).                 At the time of

sentencing in 2008, the twenty five year sentence was the combined

applicable mandatory minimum, due in part to the notice of enhanced

penalties pursuant to 21 U.S.C. § 851.             He now seeks a reduction

in the drug sentences to 120 months on counts one, two, and five,

followed again by the 60 months on the firearm possession in

furtherance count, for a total sentence of 15 years. (He doesn’t

seek a change for count four, felon in possession, but that

conviction is separately challenged in a motion pursuant to 28
      Case 8:08-cr-00044-DKC Document 79 Filed 04/07/21 Page 2 of 4


U.S.C. § 2255, ECF No. 72).    He also seeks a reduction in the term

of supervised release from 10 years to 8 years.

     The Fair Sentencing Act of 2010 was signed into law on

August 3, 2010.   It did not apply to those sentenced before its

effective date.    The First Step Act was adopted in 2018, and

provides that, notwithstanding Dorsey v. United States, 567 U.S.

260 (2102), certain persons may seek a retroactively reduced

sentence.   Section 404(b) provides:         “A court that imposed a

sentence for a covered offense may . . . impose a reduced sentence

as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in

effect at the time the covered offense was committed.”            Section

404(a) defines a “covered offense” as a violation of a federal

criminal statute, the statutory penalties for which were modified

by section 2 or 3 of the Fair Sentencing Act that was committed

before August 3, 2010.

     Section 2 of the Fair Sentencing Act altered the quantity

threshold for the mandatory minimums in 21 U.S.C. § 841, and

Section 3 eliminated the mandatory minimum for simple possession.

In United States v. Wirsing, 943 F.3d 175, 185-86 (4th Cir. 2019),

the United States Court of Appeals for the Fourth Circuit concluded

that a person is eligible if he was sentenced under 21 U.S.C. §

841(a) and (b)(1)(A)(iii) or (B)(iii).           In   United States v.

Gravatt, 953 F.3d 258, 262-64 (4th Cir. 2020), the Fourth Circuit

held that a defendant remains eligible under the Act even if the


                                       2
      Case 8:08-cr-00044-DKC Document 79 Filed 04/07/21 Page 3 of 4


conspiracy for which he was convicted encompassed distribution of

both cocaine powder and crack cocaine.

     Mr. James is eligible to seek relief, and he contends that

the court should exercise its discretion to reduce the sentence

because his sentence was driven by a § 851 notice that the

government   would   be   unlikely    to       seek   today,   the   government

routinely recommends sentences of less than 15 years in similar

circumstances, and he has used his time in the BOP productively

and demonstrated good conduct.       The Government does not agree that

Mr. James is eligible for relief because his criminal activity

involved a quantity of cocaine base (413 grams) that is still over

the threshold necessary for the mandatory minimum (280 grams,

increased from 50 grams).    It recognizes, however, that the Fourth

Circuit ruled otherwise in United States v. Wirsing, 943 F.3d 175

(4th Cir. 2019).     It also argues that the statutory enhancement

still applies because the First Step Act, which reduced the 20-

year mandatory minimum to 15 years, is expressly non-retroactive.

Finally, the Government argues that, based on the factors in 18

U.S.C. § 3553(a), the court should deny relief.            It emphasizes the

harm to the community, potential violence due to the presence of

a firearm, the large quantities of both cocaine and cocaine base,

his prior criminal history, and his infractions while in the BOP.

     Obviously, the sentencing landscape has changed since Mr.

James was sentenced, and arguably the Government’s policies and


                                           3
      Case 8:08-cr-00044-DKC Document 79 Filed 04/07/21 Page 4 of 4


tactics have changed as well. Calculated pursuant to current

guidelines, the sentencing range for the drug counts would be 135

to 168 months based on drug quantities, followed by the 60 months

required for the firearm possession count.       The criminal conduct,

involving significant quantities of controlled substances, was

certainly serious, particularly when accompanied by the loaded

firearm.   Mr. James’ criminal history did not portend well for his

ability to remain law abiding at the time of initial sentencing.

But, while not perfect, Mr. James’ conduct while in the BOP

reflects growing maturity.       He has been punished, and, it is

expected that the time he has been incarcerated have served to

deter him from future criminal activity.

     Under the circumstances, the goals of sentencing can be met

with a reduced sentence of 135 months concurrent on counts one,

two, and five, the concurrent sentence of 120 months on count four,

and the consecutive 60 month sentence on count three, for a total

overall sentence of 195 months.      The length of supervised release

can also be reduced to 8 years on count one, with the other terms

and conditions remaining unchanged.

     Accordingly, the motion will be granted.          A separate order

will follow.


                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge



                                       4
